United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Benton Harbor, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1247
Issued: December 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2009 appellant filed a timely appeal from an April 13, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. As there is no merit decision of the Office within one year of the filing of this
appeal, the Board lacks jurisdiction to review the merits of this case pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
This case is before the Board for the second time. In a decision dated April 17, 2008, the
Board affirmed February 23 and August 9, 2007 decisions denying appellant’s occupational
disease claim, an April 24, 2007 decision denying his request for reconsideration and an

October 10, 2007 decision denying his request for a hearing.1 The Board considered the medical
evidence, including a May 24, 2007 report from Dr. Karl F. Schultz, an attending orthopedic
surgeon. The Board found that Dr. Schultz’ opinion that appellant’s preexisting arthritis was
aggravated by his work duties was insufficiently rationalized. The Board further noted that he
did not provide an accurate history of appellant working only 12 weeks for the employing
establishment. The Board concluded that the medical evidence was insufficient to establish that
appellant sustained an aggravation of bilateral hip osteoarthritis due to factors of his federal
employment. The findings of fact and conclusions of law from the prior decision are hereby
incorporated by reference.
In a report dated October 15, 2008, Dr. Schultz related that he was treating appellant for
bilateral hip arthritis worse on the right side. He stated, “[Appellant] had a preexisting condition
that was aggravated by the work he did at the [employing establishment].”
On February 19, 2009 Dr. Schultz diagnosed degenerative joint disease of the bilateral
hips. He listed findings on examination and concluded that appellant’s work “carrying and
delivering large quantities of mail from a shoulder bag on foot, climbing stairs and ambulating
over various landscapes aggravated the disease process.”
On March 25, 2009 appellant requested reconsideration of his claim. By decision dated
April 13, 2009, the Office denied his request for reconsideration on the grounds that the evidence
submitted was repetitious and thus insufficient to warrant further review of the merits of the case.
On appeal appellant contends that the Office should have considered the October 15,
2008 and February 19, 2009 medical reports.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to

1

Docket No. 08-147 (issued April 17, 2008). On June 14, 2006 appellant, a former 52-year-old part-time flexible
city carrier, filed an occupational disease claim alleging that he sustained advanced osteoarthritis due to factors of
his federal employment. He worked from August 20 to November 12, 2006, when he was terminated during his
probationary period for “insufficient work quality and quantity.”
2

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

2

meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.5
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.6 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.7 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.8
ANALYSIS
By decision dated April 17, 2008, the Board affirmed the Office’s finding that the
medical evidence was insufficient to show that appellant sustained an aggravation of bilateral hip
osteoarthritis causally related to factors of his federal employment. On March 25, 2009 appellant
requested reconsideration of his claim. Appellant submitted October 15, 2008 and February 19,
2009 medical reports from Dr. Schultz, his attending physician. On October 15, 2008
Dr. Schultz diagnosed bilateral arthritis of the hip right more than left. He found that appellant’s
duties at the employing establishment aggravated his preexisting hip arthritis. In a report dated
February 19, 2009, Dr. Schultz diagnosed degenerative joint disease of the bilateral hips. He
asserted that appellant’s work duties of carrying and delivering mail, climbing stairs and walking
aggravated his degenerative joint disease. Dr. Schultz’ October 15, 2008 and February 19, 2009
reports, however, are substantially similar to his May 24, 2007 report previously considered by
the Office and, consequently, are cumulative in nature and insufficient to warrant reopening the
case for merit review.9
On appeal appellant contends that the Office should have considered the October 15,
2008 and February 19, 2009 reports from Dr. Schultz. The Office, however, after a limited
review properly determined that the reports were cumulative in nature and thus did not warrant
reopening the case for further merit review.10
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.

5

Id. at § 10.608(b).

6

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

7

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

8

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

9

Id.

10

F.R., 58 ECAB ___ (Docket No. 05-15, issued July 10, 2007); Patricia Aiken, 57 ECAB 441 (2006).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 13, 2009 is affirmed.
Issued: December 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

